Name: Commission Implementing Regulation (EU) 2019/262 of 14 February 2019 amending Council Implementing Regulation (EU) No 430/2013 imposing a definitive anti-dumping duty and collecting definitively the provisional duty imposed on imports of threaded tube or pipe cast fittings, of malleable cast iron, originating in the People's Republic of China and Thailand and terminating the proceeding with regard to Indonesia
 Type: Implementing Regulation
 Subject Matter: Asia and Oceania;  trade;  mechanical engineering;  technology and technical regulations;  international trade;  competition;  iron, steel and other metal industries
 Date Published: nan

 15.2.2019 EN Official Journal of the European Union L 44/6 COMMISSION IMPLEMENTING REGULATION (EU) 2019/262 of 14 February 2019 amending Council Implementing Regulation (EU) No 430/2013 imposing a definitive anti-dumping duty and collecting definitively the provisional duty imposed on imports of threaded tube or pipe cast fittings, of malleable cast iron, originating in the People's Republic of China and Thailand and terminating the proceeding with regard to Indonesia THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2016/1036 of the European Parliament and of the Council of 8 June 2016 on protection against dumped imports from countries not members of the European Union (1), and in particular Article 9(4) thereof, Whereas: (1) By Implementing Regulation (EU) No 430/2013 (2), the Council imposed a definitive anti-dumping duty at rates ranging from 14,9 % to 57,8 % on imports of threaded tube or pipe cast fittings, of malleable cast iron, excluding bodies of compression fittings using ISO DIN 13 metric thread and malleable iron threaded circular junction boxes without having a lid, currently falling within Combined Nomenclature (CN) code ex 7307 19 10 (TARIC code 7307191010) and originating in the People's Republic of China and Thailand. (2) By judgment of 12 July 2018 in Joined Cases C-397/17 and C-398/17, Profit Europe (3), the Court of Justice held that the CN must be interpreted as meaning that the cast tube or pipe fittings of spheroidal graphite cast iron must be classified under the residual subheading 7307 19 90 as other cast fittings, rather than under subheading 7307 11 10 as fittings of non-malleable cast iron, or under CN subheading 7307 19 10 as fittings of malleable cast iron. (3) Following that judgment, the Explanatory Notes to the Combined Nomenclature to CN code 7307 19 10 were modified, removing fittings of spheroidal graphite cast iron from that CN code. (4) Commission Regulation (EU) No 1071/2012 (4), imposing a provisional anti-dumping on imports of threaded tube or pipe cast fittings, of malleable cast iron, explicitly referred to the classification of threaded tube or pipe cast fittings of spheroidal graphite cast iron (also known as ductile cast iron) under CN code 7307 19 10. Implementing Regulation (EU) No 430/2013 continues to refer to that classification under CN code 7307 19 10 as fittings of malleable cast iron. The reference to the CN code is now inconsistent with the Court of Justice's case-law and with the Explanatory Notes to the Combined Nomenclature to CN code 7307 19 10. (5) Therefore, CN code ex 7307 19 90 and the corresponding TARIC code should also be included among the codes listed in Implementing Regulation (EU) No 430/2013 with regard to goods the imports of which are subject to the definitive anti-dumping duty. (6) To ensure the effective collection of the anti-dumping duties in place, Implementing Regulation (EU) No 430/2013 should be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 15(1) of Regulation (EU) 2016/1036, HAS ADOPTED THIS REGULATION: Article 1 Implementing Regulation (EU) No 430/2013 is amended as follows: (1) the title is replaced by the following: Council Implementing Regulation (EU) No 430/2013 imposing a definitive anti-dumping duty and collecting definitively the provisional duty imposed on imports of threaded tube or pipe cast fittings, of malleable cast iron and spheroidal graphite cast iron, originating in the People's Republic of China and Thailand and terminating the proceeding with regard to Indonesia; (2) Article 1(1) is replaced by the following: 1. A definitive anti-dumping duty is hereby imposed on imports of threaded tube or pipe cast fittings, of malleable cast iron and spheroidal graphite cast iron, excluding bodies of compression fittings using ISO DIN 13 metric thread and malleable iron threaded circular junction boxes without having a lid, currently falling within CN code ex 7307 19 10 (TARIC code 7307191010) and ex 7307 19 90 (TARIC code 7307199010) and originating in the People's Republic of China (PRC) and Thailand.. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 February 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 176, 30.6.2016, p. 21. (2) Council Implementing Regulation (EU) No 430/2013 of 13 May 2013 imposing a definitive anti-dumping duty and collecting definitively the provisional duty imposed on imports of threaded tube or pipe cast fittings, of malleable cast iron, originating in the People's Republic of China and Thailand and terminating the proceeding with regard to Indonesia (OJ L 129, 14.5.2013, p. 1). (3) Judgment of the Court of Justice of 12 July 2018, Joined Cases C-397/17 and C-398/17, Profit Europe NV v Belgische Staat, ECLI:EU:C:2018:564. (4) Commission Regulation (EU) No 1071/2012 of 14 November 2012 imposing a provisional anti-dumping duty on imports of threaded tube or pipe cast fittings, of malleable cast iron, originating in the People's Republic of China and Thailand (OJ L 318, 15.11.2012, p. 10).